                                                                       SO ORDERED.


                                                                       Dated: January 25, 2019


1
2
                                                                       Eddward P. Ballinger Jr., Bankruptcy Judge
3                                                                      _________________________________

4

5                          IN THE UNITED STATES BANKRUPTCY COURT
6                                  FOR THE DISTRICT OF ARIZONA
7    In re:                                               (Chapter 7 Case)
8    JOEL ROBELTO QUINONES aka JOEL                       No. 2:17-bk-06842-EPB
     ROBERTO QUINONES and TIERRA
9    DESHAYE SPRATLIN,                                    ORDER APPROVING TRUSTEE'S
                                                          APPLICATION FOR AUTHORITY TO
10                   Debtors.                             ENTER INTO A COMPROMISE WITH
                                                          THE DEBTORS
11                                                           AS AMENDED BY THE COURT
12            After thorough consideration of the Stipulated Trustee's Application for Authority to Enter Into a
13
     Compromise with the Debtors filed by Robert A. MacKenzie, Trustee, and good cause appearing
14
     therefor;
15
              THE COURT FINDS that the settlement is in the best interest of the Estate, that the settlement has
16
     been duly noticed, with no objections having been received and all other requirements of Bankruptcy Rule
17

18   9019 having been satisfied;
                                                                        as amended
19            IT IS HEREBY ORDERED approving Trustee’s Stipulated Application^and authorizing Robert A.
20   MacKenzie, Trustee, to accept the sum of $3,956.30 as full and complete settlement of the Estate’s non-
21
     exempt pro-rata portion (45.48%) of Debtors' 2017 federal and state income tax refunds, payable as
22
     follows:
23                                                                        initial
                                                                         immediate payment of $400.00 ===
                     a. Debtors shall pay the sum of $3,956.30 with an =======                          and
24                      to be made within ten (10) days of entry of this Order,
25                      then successive monthly payments to the Trustee of $200.00 per month commencing
                        March
26                      ====== 15, 2019, and continuing on the 15th day of each month thereafter until paid.
                        February

27                       Debtors' payments shall be remitted to “Robert A. MacKenzie, Trustee” and delivered
28


 Case 2:17-bk-06842-EPB            Doc 35 Filed 01/25/19 Entered 01/25/19 15:37:17                Desc
                                    Main Document Page 1 of 2
 1                in care of Lane & Nach, P.C.
 2
               b. Debtors shall turnover to the Trustee their 2018 Federal and Arizona refunds to the
 3
                  extent necessary to expedite the repayment of the Funds. Debtors shall timely file the
 4
                  income tax returns (NOT electronically); immediately provide the Trustee with copies
 5
                  of the filed returns; and, turnover the refunds directly to the Trustee immediately upon
 6

 7                receipt.

 8             c. No interest will accrue unless the Debtors default in a payment to the Trustee and said
 9                default continues for a period of five days. In the event Debtors default in a payment
10
                  of any sums due to the Trustee under the terms of this Order, Trustee will provide
11
                  Debtors notice of default in writing and shall give the Debtors a period of five (5) days
12
                  to cure the default. If the default is not timely cured, the balance owed the Estate will
13
                                            set forth in 28 U.S.C. Section 1961.
14                bear interest at the rate ======================================
                                            of ten percent (10%) and will all be due and payable. Trustee
                                                                          a proposed
15                will file a notice of default with the Court and will lodge ==
                                                                              an Order granting a judgment

16                for the Estate against the Debtor for the unpaid balance.
17                                 DATED AND SIGNED ABOVE
18

19

20

21

22

23

24

25

26

27
28

                                               2
 Case 2:17-bk-06842-EPB      Doc 35 Filed 01/25/19 Entered 01/25/19 15:37:17                Desc
                              Main Document Page 2 of 2
